Case 2:19-cr-00067-DBH Document1 Filed 04/03/19 Pagelof2 PagelID#:1

UNITED STATES DISTRICT COURT
DISTRO PMA INE
PORTLAND
UNITED STATES OF AMERICA RECEIVED & FILED
-3) “19 -c7- Ut -D8

1019 APR-33A 10 20, rato. 2 q ut -DBH

) (18 U.S.C. § 1343 — Wire Fraud)

—

DEPUTY CLERK

Vv.

JESSICA CHILDS

 

INFORMATION
The United States Attorney charges that:

COUNT ONE
(Wire Fraud Affecting a Financial Institution)

1. At all relevant times, JESSICA CHILDS was an employee of Women Unlimited
(“WU”), a non-profit organization located in Augusta, Maine. As the Finance Director of WU,
Childs had access to the company’s bank accounts, credit cards and accounting system.

2. WU had a credit card issued by Kennebec Savings Bank (KSB), located in
Augusta, Maine. In addition to purchasing goods with the credit card, WU also was able to
obtain cash advances using the card. At all times relevant to this Information, KSB’s deposits
were insured by the Federal Deposit Insurance Corporation, and KSB was therefore a “financial
institution” as defined under federal law.

3. Beginning in about February 2010, and continuing through about September
2015, in the District of Maine, the defendant,

JESSICA CHILDS,
knowingly devised and participated in a scheme, affecting a financial institution, to defraud and
to obtain money by means of materially false and fraudulent pretenses, representations and

promises.
Case 2:19-cr-00067-DBH Document1 Filed 04/03/19 Page2of2 PagelD#: 2

4, It was part of the scheme that CHILDS used WU’s KSB credit card to make
personal purchases, frequently over the internet. CHILDS made these purchases without WU’s
knowledge or authorization.

5. It was further part of the scheme that CHILDS used WU’s KSB credit card to
obtain cash advances. CHILDS used the funds obtained via the cash advances for personal
purchases. CHILDS obtained the cash advances without WU’s knowledge or authorization.

6. It was further part of the scheme that CHILDS used WU funds to pay the charges
fraudulently incurred on WU’s KSB credit card as a result of her personal purchases and cash
advances. WU was not aware that its funds were being used to pay for CHILDS’s fraudulent
credit card charges.

7. On about August 5, 2015, in the District of Maine, the defendant,

JESSICA CHILDS,
for the purpose of executing the scheme described above, and attempting to do so, knowingly
transmitted and caused to be transmitted an interstate wire communication. Specifically,
CHILDS used WU’s KSB credit card to obtain a $302.00 cash advance using an automatic teller
machine located in Augusta, Maine, thereby causing the transmission of an interstate wire
communication.

In violation of Title 18, United States Code, Section 1343.
of

a

Coy pA, Mg —
A!’ UNITED S ATR ATTORNEY

Dated: H \~ {9
